Title: To Thomas Jefferson from Enoch Edwards, 30 July 1793
From: Edwards, Enoch
To: Jefferson, Thomas



London July 30. 1793

The Day I did myself the Honor to take my Leave of you in Philadelphia—I engaged to write to you—and I should have done so before now but the Fact is that so little can be said from hence that will give a true State of the politicks of Europe (owing to the extreem Torrent that has for some time past prevailed here on the Side of Royalty) that I have scarce thought it worth while to give you any trouble. But this is altering and that very fast too, and the People are cooling down and begining to abate of their Fervancy in Favor of the Throne, and are now thinking a little for themselves. The present War is growing very fast excessively unpopular—and the Ministry have received a Check by the Account of the numeraus Acquittals in the Prosecutions for Libels from different Counties. It is thought now that no more Verdicts will be found. The Manufacturies, are generally speaking, nearly stoped from Buisness—and the Rage for Emigration to America, is beyond every thing you can concieve of—all the Vessells here are crouded and they have refused hundreds who are ready to embark and distressed to find they cannot get away.
When I left you I intended you may recollect to go immediately to Paris. I should have done so, but unfortunately Mrs: Edwards got a fall in geting out of a Carriage from Falmouth to London—which has entirely confined Her ever since we have been here. As soon as ever she recovers, and she now mends very fast We immediately go over where I will reside all next Winter. I am satisfied as to the safety of the Place. Valenciennes is not taken nor do I believe it will be at least in time for them to make any Head this fall—and from every thing that appears I believe that the combined Powers are as far from making a Conquest of France or Republicanism as they were before England joined that cruel Confederacy.

In fact England is very sick of this War and I am mistaken if it is not oblidged to make a Peace. The States general we are sure intend to do it as soon as ever they can. The King of Prussia does nothing till lately but stay about home cuting up Poland, and the Emperor I hope will have an Account to settle before long with the Turk. In short at present there is very little Idea here of ever conquering them by any other Means than dividing the present Factions which have prevailed.
I send you a Number of News-Papers. They will I believe give as good a Complection of Matters as can be obtained.
It is reported here that you intend to resign the Office you hold, and there are not a few who wish it may be true, because they wish that no Person of genuine Republicanism should be in Office in any Country—but I contradict it and I hope I am telling the Truth. I find where I did not expect it that many have a very imperfect Account of our Government—our Principles our Men, and our Measures. But I also find We have many well wishers in this Country.
If you do me the Favor to let Me know you have received this, I will write you again from France. A Letter directed to Me to the Care of Frederick Pigou Merchant London—or to Mr: Pinkney will come safe to hand. I am with very great Respect & Esteem your obedt Srt

Eno: Edwards

